Citation Nr: 0821572	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  06-28 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma


THE ISSUE

Payment or reimbursement of medical expenses incurred at 
Cardiology of Tulsa on April 26th and 27th, 2005.  


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from April 1974 to November 
1974.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Department of Veterans 
Affairs (VA) Medical Center in Muskogee, Oklahoma (VAMC).  


REMAND

The appellant is a medical care provider who rendered 
treatment to the veteran at the time he was hospitalized at a 
private facility in April 2005.  It is noted that the veteran 
was hospitalized on April 25, 2005, and remained hospitalized 
until April 27, 2005.  VA has paid for the first day of 
hospitalization, but not the subsequent two days, on the 
basis that the hospitalization was initially emergent, but 
that the veteran was stabilized and should have been 
transferred to a VA or other federal facility after the first 
day.  The record before the Board has no medical opinion in 
the record regarding the date or time that the veteran's 
condition became stable.  A report of hospitalization from 
the private facility shows that the veteran was hospitalized 
for chest pain, but that cardiac enzymes were negative.  It 
was tentatively planned that he be transferred to a VA 
facility for a left heart catheterization; however, this was 
denied.  The record before the Board does not include any 
VAMC report of contact or other information concerning the 
denial.  Additional records show that the veteran 
subsequently underwent several procedures, including a left 
heart catheterization on April 26, 2005.  There is no 
evidence in the claims file regarding whether and under what 
circumstances, the veteran was denied admission to a VA 
facility.  

Accordingly, the case is REMANDED for the following action:

1.  The VAMC should obtain, for 
association with the claims file, copies 
of any medical opinions of record 
regarding the emergent nature of the 
veteran's hospitalization in April 2005 as 
well as any documentation surrounding the 
possible admission to a VA medical 
facility in April 2005 and subsequent 
stabilization of the veteran's condition.  

2.  Thereafter, the VAMC should readjudicate 
the issues on appeal.  If the determination 
remains unfavorable the appellant should be 
provided with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The appellant should be given an opportunity 
to respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



